Citation Nr: 1430578	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

At that hearing, subsequent to the RO's December 2011 statement of the case, the Veteran submitted research on the impact of exposure to impulse noise.  However, his representative also submitted a waiver of the RO's consideration, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  The Veteran's Virtual VA claims file includes the hearing transcript.  Otherwise, Virtual VA only contains records that are either duplicative or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand is required for obtaining VA treatment records.  At the June 2014 hearing, the Veteran testified that he has received 2013 treatment for his hearing loss at the VA medical facility in Johnson City.  No VA treatment records are associated with the claims file.  Therefore, remand is necessary to obtain his outstanding VA treatment records.

The Veteran also submitted additional research in support of his claim at the hearing.  As this evidence was not submitted at the time of the August 2010 VA examination, the VA examiner did not review it prior to providing an etiological opinion.  Likewise, the VA examiner was unable to review the outstanding VA treatment records or the Veteran's testimony that he had annual audiological examinations at which he was told his hearing loss was due to service.  He specified that the audiologist who performed these examinations noted his hearing loss, and informed him that his time on the rifle range in service was the reason his hearing went bad.  On remand, the VA examiner should review the new evidence and provide an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Mountain Home and/or Johnson City VA medical facilities.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  After obtaining any outstanding VA treatment records, return the claims file to the August 2010 VA examiner for an addendum opinion.  If this VA examiner is not available, the Veteran's claims file should be provided to an appropriate VA medical professional.  If it is determined that a VA examination is necessary in order to render the requested opinion, that should be accomplished.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should review the Veteran's claims file, including the Veteran's lay statements and testimony as to in-service noise exposure on the firing range at Fort Jackson in basic training, in-service onset for hearing loss, and annual audiological examinations post-service at which he was informed that his hearing loss was due to noise exposure on the rifle range in service.  The examiner should also review the other lay statements of record with report of a noticeable decline in the Veteran's hearing acuity following his return from service in 1955, and any VA treatment records obtained.  The examiner must also address the research presented by the Veteran.

Then, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its initial onset in service or is otherwise related to service.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

